Title: From George Washington to Elisha Sheldon, 17 December 1782
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters 17th Decr 1782
                        
                        The Dragoon brought me your Letter of the 13 Yesterday.
                        A Supply of Shirts Sufficient to give each Man two—will be sent here as fast as they can be transported from
                            Philadelphia—Six thousand have already arrived and I only delayed the issue of them till there should be enough here to
                            give each man one however if more do not arrive in a few days I shall order these to be issued by lot—so that the Corps
                            who draw them may have one ⅌ man the Clothier has orders to acquaint you the Moment he has your proportion Ready to
                            issue—Shoes may be had on application. I am Sir &c.

                    